In an action to recover damages for personal injury, medical expenses and loss of services, defendant appeals from an order of the Supreme Court, Kings County, entered September 18, 1962, which denied its motion to dismiss the complaint for lack of prosecution (Civ. Prac. Act, § 181; *629Rules Oiv. Brae., rule 156). Order reversed, without costs, motion granted, and complaint dismissed. In opposition to the motion the plaintiffs failed: (a) to present facts showing any reasonable excuse for their delay of some 20 months after joinder of issue in bringing the cause on for trial, or (b) to make any showing of merits. The motion, therefore, should have been granted in the exercise of discretion, even though plaintiffs served and filed a note of issue after the motion to dismiss had been made (cf. Cooper v. United Veterans Mut. Housing Go., 18 A D 2d 937; Topp v. Casco Prods. Corp., 8 A D 2d 727). Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.